Citation Nr: 0400691	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  00-13 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease (COPD), currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to August 
1945.  In view of a June 2001 determination that he is not 
competent to handle disbursement of funds, the appellant is 
his fiduciary.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  The Board remanded this case in 
April 2001.  This case has since been transferred to the St. 
Petersburg, Florida VARO.

In a September 2003 statement, the appellant raised the 
issues of entitlement to an increased evaluation for 
dermatitis and entitlement to service connection for hip and 
back disorders as secondary to the veteran's service-
connected metatarsalgia of the left foot.  These matters are 
referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  Pulmonary function tests addressing the veteran's COPD 
have shown the ratio of forced expiratory volume in one 
second over forced vital capacity to be as low as 58 percent.


CONCLUSION OF LAW

The criteria for a 30 evaluation for COPD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.97, Diagnostic Codes 6603 and 6604 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Notably, there is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date, and the RO has afforded the 
veteran multiple VA examinations addressing his service-
connected COPD.

VA's duty to notify the veteran of the evidence necessary to 
substantiate his claim has also been met, as the RO informed 
him of the need for such evidence in a November 2001 letter.  
See 38 U.S.C.A. § 5103.  This letter includes a description 
of the relevant VCAA provisions and the relative duties of VA 
and the veteran in obtaining evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, the revised 
version of 38 C.F.R. § 3.159 was provided in the July 2003 
Statement of the Case.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In a July 1995 rating decision, the Buffalo VARO initially 
granted service connection for COPD in view of statements 
from the veteran that were found to be consistent with the 
known circumstances of mustard and Lewisite gas exposure in 
service.  A 10 percent evaluation was assigned, effective 
from February 2004. The 10 percent evaluation has since 
remained in effect and is at issue in this case.

The veteran underwent a VA trachea and bronchi examination in 
October 1997.  Upon examination, his lungs were clear to 
auscultation and percussion, and there was no wheezing 
whatsoever.  A chest x-ray was noted to show no 
abnormalities.  Pulmonary function testing revealed forced 
expiratory volume in one second 
(FEV-1) of 93 percent of predicted value and the ratio of 
FEV-1 over forced vital capacity (FEV-1/FVC) of 67 percent.  
The diagnosis was mild, chronic bronchitis, with a chronic 
productive cough with either clear or yellow mucous, 
shortness of breath after climbing one flight of stairs, and 
no cor pulmonale.

The veteran's November 1999 VA respiratory examination 
revealed some slight expiratory wheezing in the left lung 
field.  X-rays were within normal limits.  Pulmonary function 
testing revealed FEV-1 of 73 percent of predicted value, 
FEV-1/FVC of 58 percent, and diffusion capacity of 103 
percent of predicted value.  These results were interpreted 
to show mild obstructive disease.

Following the Board's remand, the veteran underwent a further 
VA respiratory examination in June 2002.  The examiner noted 
that the veteran did not use either inhalers or oxygen and 
that he was able to walk 25 to 50 yards without difficulty.  
Pulmonary function testing revealed normal oximetry at 98 
percent, FEV-1 of 86 percent of predicted value, FEV-1/FVC of 
88 percent before bronchodilator, and normal diffusion 
capacity of the lung for carbon monoxide.  

The RO has evaluated the veteran's COPD at the 10 percent 
rate under 38 C.F.R. § 4.97, Diagnostic Codes 6603 and 6604.  
Diagnostic Code 6603 concerns pulmonary emphysema, while 
Diagnostic Code 6604 addresses COPD.

Under both sections, a 10 percent evaluation is warranted for 
FEV-1 of 71 to 80 percent of predicted value, FEV-1/FVC of 71 
to 80 percent, or diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO(SB)) of 66 to 80 
percent of predicted value.  A 30 percent evaluation is 
assigned for FEV-1 of 56 to 70 percent of predicted value, 
FEV-1/FVC of 56 to 70 percent, or DLCO(SB) of 56 to 65 
percent of predicted value.  A 60 percent evaluation is 
warranted in cases of FEV-1 of 40 to 55 percent of predicted 
value, FEV-1/FVC of 40 to 55 percent, DLCO(SB) of 40 to 55 
percent of predicted value, or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  

In this case, the veteran's pulmonary function testing 
findings have been regularly characterized as mild.  He has, 
however, been noted to have reduced FEV-1/FVC on two 
occasions, with 67 percent in October 1997 and 58 percent in 
November 1999.  This finding was shown to have improved in 
June 2002.  Nevertheless, the earlier findings provide a 
basis for a 30 percent evaluation for COPD under Diagnostic 
Codes 6603 and 6604.

That having been noted, however, the evidence of record does 
not in any way support a 60 percent evaluation for COPD.  The 
veteran's oximetry and diffusion capacity were noted to be 
normal in June 2002, and there are no FEV-1 or 
FEV-1/FVC findings that meet the criteria for a 60 percent 
evaluation under Diagnostic Codes 6603 and 6604.

Overall, the evidence supports a 30 percent evaluation, but 
not more, for the veteran's service-connected COPD.  To that 
extent, the appeal is granted.

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected COPD has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent evaluation for COPD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



